Citation Nr: 0404919	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1942 to December 1945.  He died 
in May 1999.  At the time of death, service connection was in 
effect for post-traumatic stress disorder (PTSD) rated as 
50 percent disabling.  PTSD was the veteran's only service-
connected disability.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2001 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in May 1999; according to the death 
certificate, the immediate cause of death was cardiac arrest 
due to, or as a consequence of, ischemic cardiomyopathy, and 
severe atherosclerotic coronary artery disease.  The 
approximate interval between the onset of the ischemic 
cardiomyopathy and death was listed as being months, and the 
interval between the onset of the severe atherosclerotic 
coronary artery disease and death was indicated as being 
years.  Chronic obstructive pulmonary disease and atrial 
fibrillation were listed as significant conditions 
contributing to death, but not resulting in the underlying 
cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated as 50 percent disabling.  

4.  The probative evidence indicates that the veteran's death 
was not proximately due to or the result of his service-
connected PTSD.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA redefined VA's duty to assist and enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

Under the revised criteria, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant of the provisions of the 
VCAA, and the reasons for the denial of her claim in a 
February 2002 letter, as well as in the August 2003 
supplemental statement of the case.  The February 2002 letter 
informed her that the evidence had to show a relationship 
between the cause of death and an injury, disease, or event 
in service.  She was told that if appropriate, she could 
provide a medical opinion from a physician or VA would 
attempt to obtain the evidence for her by requesting a 
medical opinion from a VA doctor.  In view of the foregoing, 
the Board finds that VA has satisfied its duties to notify 
the appellant under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
remanded the case in October 2001 for further development.  
The RO obtained a medical opinion in the case and there is no 
indication of any relevant, outstanding records.  
Accordingly, the Board concludes that VA's duties to the 
appellant had been fulfilled.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2003).  

Where a veteran served ninety (90) days or more during a 
period of war and certain chronic diseases, including heart 
disease, become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for the incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  

In this case, at the time of the veteran's death, service 
connection was in effect for PTSD, evaluated as 50 percent 
disabling.  Service connection was not in effect for any 
other disability.  The appellant contends that the veteran's 
service-connected PTSD was involved in some way with his 
fatal heart disease.  

The medical evidence of record includes an April 1992 
clinical note reflecting the veteran had a history of 
myocardial infarction, ventricular ectopy, and a bilateral 
carotid endarterectomy in 1981.  

Medical records subsequent thereto show continuing treatment 
and evaluation for cardiovascular difficulties, including 
transient ischemic attack, atrial fibrillation, carotid 
atherosclerosis, and aortofemoral occlusive disease.  The 
reports of treatment and evaluation do not show that the 
veteran's PTSD was a problem in evaluating or treating the 
veteran's various symptoms pertaining to his cardiovascular 
problems.  

The terminal hospital records in May 1999 reflect that the 
veteran had a well-documented history of multi-vessel 
coronary artery disease, chronic atrial fibrillation, 
hypertension, status post carotid endarterectomy with a 
history of previous cerebral vascular accident, and chronic 
renal failure with severe left ventricular dysfunction.  
During the terminal hospitalization, the veteran developed 
bradycardia that rapidly deteriorated to complete cardiac 
arrest.  The final diagnoses were arteriosclerotic 
cardiovascular disease with acute pulmonary edema, severe 
left ventricular dysfunction with severe diffuse triple 
vessel coronary artery disease, bradycardia due to an acute 
myocardial infarction requiring extensive cardiopulmonary 
resuscitation, status post cerebral vascular accident, status 
post carotid endarterectomy, chronic renal insufficiency, 
history of wide QRS tachycardia, chronic atrial fibrillation, 
and chronic obstructive pulmonary disease.  

A VA physician reviewed the claims folder in July 2003 and 
opined "with reasonable medical certainty" that the veteran's 
cardiovascular disability which led to his death was not 
caused by his service-connected PTSD.  The examiner based the 
opinion on review of the claims folder which included the 
death certificate.  Also reviewed was the discharge summary 
from the Kettering Memorial Hospital in February 1999 
reflecting impressions of severe atherosclerotic heart 
disease, recent multiple myocardial infarctions, history of 
congestive heart failure, chronic obstructive pulmonary 
disease, chronic atrial fibrillation, status post cardiac 
catheterization, severe multi-vessel coronary artery disease 
with poor left ventricular ejection fraction, history of 
hypertension, cerebral vascular accident, status post 
bilateral carotid endarterectomy, status post surgical hernia 
repair, and status post peptic ulcer disease.  Also reviewed 
were private medical records dated in 1999 that were without 
reference to the veteran's service-connected PTSD.  

The physician also reviewed private hospital discharge 
summaries dated in 1982 and 1987.  These disclosed a number 
of diagnoses, none of which was PTSD.  

The examiner stated that "with reasonable medical 
certainty...there was no causation between the May 12, 1999, 
death of [the veteran] and his diagnosis of post-traumatic 
stress disorder."  The examiner referred to symptom clusters 
associated with PTSD and noted there was no empirical support 
for data regarding a link between PTSD, ischemic 
cardiomyopathy, and severe coronary artery disease.  She 
added there were no common risk factors for the development 
of PTSD, ischemic cardiomyopathy, and severe coronary artery 
disease.  

A review of the record shows that service connection for 
cardiovascular disease on a direct basis is not warranted.  
The record shows that cardiovascular disease was not 
clinically evident during service or within the first post 
service year.  In fact, it does not appear that 
cardiovascular disease was diagnosed for many years following 
service discharge and it is not otherwise contended.  None of 
the post service medical records contain any medical opinion 
that the veteran's fatal cardiovascular disease, first noted 
many years after separation from active service, was related 
to service or to any incident occurring therein.  

The Board also finds that service connection for 
cardiovascular disease is not warranted on a secondary basis.  
In this regard, the Board observes that a VA physician 
reviewed the medical records and concluded, based on such 
review, that there was no relationship between the causes of 
the veteran's death and his service-connected PTSD.  The 
Board assigns great probative weight and value to this 
opinion.  The opinion is conclusive and reflects that it was 
based on a review of the entire medical evidence of record.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

No specific rationale or medical treatise citations are of 
record to support the opinion of the appellant that the 
veteran's PTSD contributed to his death in any way.  The 
appellant has not been shown to have the medical expertise 
necessary to render such an opinion and her statement is 
therefore of limited probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, as the disability which caused the veteran's death 
was not shown in service or for many years thereafter, and 
because the probative evidence of record indicates that the 
veteran's death was not related to his active service, any 
incident therein, or any service-connected disability, the 
Board finds that the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


(continued on next page)







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



